Citation Nr: 1333909	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a burn scar of the left side of the face.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to May 1952. 

This matter initially arose from an April 2008 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio.  Jurisdiction of his claim was eventually transferred to the Roanoke, Virginia RO. 

In November 2012, the Board of Veterans' Appeals (hereinafter "Board") remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for further development of the record, to include obtaining records from the Social Security Administration (hereinafter "SSA").  The Board remanded the case again in April 2013 for the Veteran to clarify in writing whether he wanted to pursue his appeal.  The case is now returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2013 the Veteran submitted written communication essentially indicating that he had no interest in pursuing his appeal of his service connection claim for a burn scar to the left side of his face. 





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for a burn scar of the left side of the face have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The record reflects that the Veteran perfected an appeal to the April 2008 decision that denied entitlement to service connection for a burn scar of the left side of the face.  As noted, in November 2012 the Board remanded the claim to the RO/AMC for further development of the record.  However, in January 2013, prior to the promulgation of a decision in the appeal, the RO/AMC received telephonic notification from the Veteran that he wished to withdraw his appeal as to the claim of entitlement to service connection for a burn scar of the left side of the face. Specifically, on the VA Form 21-0820, Report of General Information, dated on December 13, 2012 and received by the AMC on January 25, 2013, the representative indicated, "the Veteran called in to report that the claim for powder burns due to the burp gun he used while in service. He is not interested in continuing this claim. He states that it is not a problem. He has no scars or burns. He is satisfied with his percentage and what he was awarded. He would like the condition cancelled. Please take the appropriate action..."  However, the Veteran and his representative failed to file a written request to withdraw the claim of entitlement to service connection for a burn scar of the left side of the face. 

In February 2013, the RO issued a supplemental statement of the case (hereinafter "SSOC") and denied the Veteran's claim for service connection for a burn scar of the left side of the face.  In March 2013 the Board notified the Veteran that his case had been returned to the Board's docket. 

The Board remanded the case in April 2013 for the Veteran to clarify in writing whether he was interested in pursuing his appeal.  Thereafter, the RO sent the Veteran a form letter specifically asking him if he wanted to pursue his appeal regarding his service connection claim for a burn scar to the left side of his face.  In June 2013, the Veteran submitted a written response on a VA Form 21-4138 Statement in Support of Claim.  He noted his name and the claim number and wrote the following: "I don't know where this originated from.  There is no damage to the left side of my face.  It may have been that somewhere it got [sic] from something that happened at Camp Gordon when I was sprayed [and] powder burns to the right side.  But there is nothing there.  I am very happy with your decision on the other."  While the Veteran did not use the form supplied by the RO or specifically state that he wanted to withdraw his appeal, his written communication essentially indicates that he has no interest in pursuing his appeal of his service connection claim for burn scars to the left side of his face.  Therefore the Board finds that the Veteran satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal. 

Because the Veteran has withdrawn his appeal as to his claim for service connection for a burn scar to the left side of his face, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


